COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00177-CV


Grover C. Gibson                          §   From the 322nd District Court

                                          §   of Tarrant County (322-262685-98)
v.
                                          §   January 23, 2014

Lehoma Joyce Gibson                       §   Opinion by Justice Gardner



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Grover C. Gibson shall pay all costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Anne Gardner_________________
                                         Justice Anne Gardner